
	

113 HRES 27 IH: Supporting the establishment and full funding of a staff exchange program between the House of Representatives and the Parliament of Ukraine, the Verkhovna Rada, as soon as possible.
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the establishment and full
		  funding of a staff exchange program between the House of Representatives and
		  the Parliament of Ukraine, the Verkhovna Rada, as soon as
		  possible.
	
	
		Whereas supporters of democracy worldwide recognize the
			 valor of the people of Ukraine in seeking to advance democratic governance in
			 their country;
		Whereas the role of the Parliament of Ukraine, the
			 Verkhovna Rada, is essential to ensuring democratic governance and a balance of
			 power among the branches of the Government of Ukraine;
		Whereas the people of the United States affirm the
			 positive role being played by the Parliament of Ukraine in averting a
			 constitutional crisis in that transitional republic;
		Whereas, on November 30, 1999, the Speaker of the House of
			 Representatives signed an agreement with the leaders of the Parliament of
			 Ukraine to establish an interparliamentary exchange program between the two
			 legislative bodies;
		Whereas Members of the House of Representatives and the
			 Parliament of Ukraine have already participated in video teleconferences as
			 part of this agreement; and
		Whereas the House of Representatives has commended these
			 historic efforts and expressed its desire and willingness to build on the
			 success of this agreement: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the establishment and full funding of a staff exchange program between the
			 House of Representatives and the Parliament of Ukraine, the Verkhovna Rada, as
			 soon as possible.
		
